Name: 2004/84/EC: Commission Decision of 23 January 2004 concerning protection measures relating to avian influenza in Thailand (Text with EEA relevance) (notified under document number C(2004) 171)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  health;  Asia and Oceania
 Date Published: 2004-01-24

 Avis juridique important|32004D00842004/84/EC: Commission Decision of 23 January 2004 concerning protection measures relating to avian influenza in Thailand (Text with EEA relevance) (notified under document number C(2004) 171) Official Journal L 017 , 24/01/2004 P. 0057 - 0058Commission Decisionof 23 January 2004concerning protection measures relating to avian influenza in Thailand(notified under document number C(2004) 171)(Text with EEA relevance)(2004/84/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 22(1) and (5) thereof,Whereas:(1) Thailand has reported an outbreak of avian influenza in poultry.(2) A human case due to infection with the avian influenza virus strain has also been reported in Thailand.(3) According to the provisions of Directives 97/78/EC and 91/496/EEC(2), measures shall be taken if, in the territory of a third country, a disease referred to in Council Directive 82/894/EEC(3), or other diseases or any other phenomenon or circumstance liable to present a serious threat to animal or public health manifests itself or spreads.(4) Importation of live poultry and ratites and of their hatching eggs is not authorised from Thailand; however, imports of certain poultry products originating from Thailand could pose a risk of disease introduction.(5) Therefore imports of fresh meat of poultry, ratites, wild and farmed feathered game, poultrymeat preparations and poultrymeat products and meat preparations consisting of or containing meat of the abovementioned species, of raw material for pet-food production obtained from poultry slaughtered after 1 January 2004 and of eggs for human consumption from Thailand to the Community should be immediately suspended, given the seriousness of the potential risks.(6) Commission Decision 97/222/EC(4) lays down the list of third countries from which Member States may authorise the importation of meat products and establishes treatment regimes in order to lower the risk of disease transmission via such products. The treatment that has to be applied to the product depends on the health status of the country of origin in relation to the species the meat is obtained from; in order to avoid an unnecessary burden on trade, imports of poultrymeat products originating in Thailand treated to a temperature of at least 70 ° Celsius should continue to be authorised.(7) This decision will be reviewed at the meeting of the Standing Committee on the Food Chain and Animal Health scheduled for 2 and 3 February 2004,HAS ADOPTED THIS DECISION:Article 1Member States shall prohibit the importation from the territory of Thailand of fresh meat of poultry, ratites, farmed and wild feathered game, poultrymeat products and meat preparations consisting or containing meat of the abovementioned species, of raw material for pet-food production and of eggs for human consumption.Article 2By derogation from Article 1, Member States shall authorise the importation of poultrymeat products when the poultrymeat contained in the meat product has undergone a specific treatment referred to under B, C or D in part IV of the Annex to Decision 97/222/EC.Article 31. By derogation from Article 1, Member States shall authorise the importation of fresh meat of poultry, ratites, farmed and wild feathered game, poultrymeat products and poultrymeat preparations consisting of or containing meat of the abovementioned species which have been obtained from birds slaughtered before 1 January 2004.2. In the veterinary certificates accompanying consignments of the products mentioned in paragraph 1 the following words as appropriate to the species shall be included:"Fresh poultrymeat/Fresh ratite meat/Fresh meat of wild game birds/Fresh meat of farmed game birds/poultrymeat product/poultrymeat preparation(5) in accordance with Article 3(1) of Decision 2004/84/EC."Article 4The Member States shall amend the measures they apply to imports so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof.Article 5This Decision is addressed to the Member States.Done at Brussels, 23 January 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 31.1.1998, p. 9.(2) OJ L 268, 29.9.1991, p. 56.(3) OJ L 378, 31.12.1982, p. 58. Directive as last amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36).(4) OJ L 98, 4.4.1997, p. 39, Decision as last amended by Decision 2003/826/EC (OJ L 311, 27.11.2003, p. 29).(5) Delete as appropriate.